     Case 2:16-cv-00556-MCE-AC Document 16 Filed 08/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GEORGE DAVID RANKIN,                              No. 2:16-cv-00556 MCE AC P
12                       Petitioner,
13           v.                                         ORDER
14    KORY L. HONEA,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 24, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within twenty-one days. ECF No. 15. Neither

23   party has filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27   ////

28   ////
                                                       1
     Case 2:16-cv-00556-MCE-AC Document 16 Filed 08/04/20 Page 2 of 2

 1              1. The findings and recommendations filed June 24, 2020, (ECF No. 15) are ADOPTED
 2   in full;
 3              2. The petition for writ of habeas corpus is DENIED.
 4              IT IS SO ORDERED.
 5

 6   Dated: August 3, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                        2
